Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This office action is in response to the amendment filed 8/26/2022.
Currently, claims 14-33 are pending, of which claims 21-33 are newly added.

Election/Restrictions
Applicant’s election without traverse of Group II is acknowledged.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/13/2020 is being considered by the examiner.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Source/Drain Contact Structure of FinFET Device

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 29-31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 29 recites the limitation “forming a second contact structure over the source/drain structure in a second region of the substrate”. The “source/drain structure” has established antecedent basis in claim 28 on which claim 29 depends, and therefore this “source/drain structure” must refer to the same one as that claimed in claim 28. However, there is no disclosure of a second contact structure in addition to a first contact structure for a given source/drain region. Thus, it is unclear what is meant to be claimed by the limitation “forming a second contact structure over the source/drain structure in a second region of the substrate”. Presumably, the intention may be to claim a second contact structure over a second source/drain structure in a second region of the substrate.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 14, 20-28 and 32-33 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bae et al. (US 11,251,306).
Pertaining to claim 14, Bae shows, with reference to FIG. 11-21 (particularly the “C” views), a method for forming a semiconductor device structure, comprising: 
forming a fin structure (FA) over a substrate (FIG. 11); 
forming a gate structure (DGS) across the fin structure (FIG. 12); 
growing a source/drain structure (SD) next to the gate structure (FIG. 12); 
depositing an ILD structure (128) over the fin structure (FIG. 12); 
forming a first opening (CAH) in the ILD structure exposing the source/drain structure in a first region of the substrate (column 17, lines 47-50); 
conformally depositing a conductive layer (154 and/or 156) over a sidewall and a bottom surface of the first opening (FIG. 18); 
filling a dielectric material in the first opening (170); and 
planarizing the dielectric material to expose top surfaces of the conductive layer and the dielectric material in the first region (column 19, lines 47-51).
Pertaining to claim 20, Bae shows forming a first liner layer (120) over a sidewall of the gate structure; and forming a second liner layer (150) over the sidewall of the first opening, wherein the first liner layer and the second liner layer are separated by the ILD structure (128) in the first region.

Pertaining to claim 21, Bae shows a method for forming a semiconductor device structure, comprising: 
forming a fin structure (FA) over a substrate; 
forming a gate structure (DGS) across the fin structure; 
forming a source/drain structure (SD) beside the gate structure; 
forming a contact structure (154 and/or 156) over the source/drain structure; and 
forming a dielectric structure (170) extending into the contact structure, wherein the dielectric structure and the source/drain structure are separated by the contact structure (FIG. 21C).
Pertaining to claim 22, Bae shows a height of a middle portion of the contact structure (S2) is less than a height of a side portion of the contact structure (S1).
Pertaining to claim 23, Bae shows a horizontal thickness of the side portion of the contact structure is substantially the same as a vertical thickness of the middle portion of the contact structure (FIG. 21C).
Pertaining to claim 24, Bae shows forming a glue layer (150) before forming the contact structure, wherein a top surface of the glue layer (top surface of the bottom portion) is lower than a top surface of the dielectric structure (FIG. 21C).
Pertaining to claim 25, Bae shows forming a liner layer (150) before forming the contact structure; and forming a first cap layer (182) over the contact structure and the liner layer, wherein a top surface of the liner layer (top surface at the sides) is substantially level with a top surface of the dielectric structure (FIG. 21C).
Pertaining to claim 26, Bae shows forming a second cap layer (140) over the gate structure, wherein the first cap layer and the second cap layer are made of different materials (column 5, lines 11-12; column 8, lines 63-65).
Pertaining to claim 27, Bae shows forming an ILD structure (128) after forming the gate structure and before forming the contact structure (column 16, line 66 – column 17, line 2).

Pertaining to claim 28, Bae shows a method for forming a semiconductor device structure, comprising: 
forming a fin structure (FA) over a substrate; 
forming a source/drain structure (SD) over the fin structure; 
forming a first contact structure (154 and/or 156) over the source/drain structure in a first region of the substrate; 
forming a dielectric structure (170) extending into the first contact structure; and 
forming a first cap layer (182) over the first contact structure and the dielectric structure, so that the dielectric structure is embedded in the first cap layer and the first contact structure (FIG. 21C).
Pertaining to claim 32, Bae shows the dielectric structure comprises SiC, LaO, A1O, AlON, ZrO, HfO, SiN, ZnO, ZrN, ZrA1O, TiO, TaO, YO, TaCN, ZrSi, SiOCN, SiOC, SiCN, LaO, SiO, or a combination thereof (column 8, lines 61-63).
Pertaining to claim 33, Bae shows the first contact structure has a U-shape in a cross-sectional view (FIG. 21C).

Allowable Subject Matter
Claims 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Pertaining to claim 15, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including etching back the conductive layer to form a first recess surrounding a top portion of the dielectric material and filling a cap layer in the first recess.
Claims 16-17 recite the same feature via dependency.
Pertaining to claim 18, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including forming a second opening in the ILD structure in a second region of the substrate; filling the conductive layer over a sidewall and a bottom surface of the second opening; and depositing the dielectric material over the conductive layer in the second opening, wherein a bottom surface of the dielectric material is higher than a top surface of the gate structure in the second region.
Claim 19 recites the same feature via dependency.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chiang et al. (US 10,505,022), Xie et al. (US 11,239,115), and Basker et al. (US 10,283,406) disclose methods similar to Applicant’s for forming a S/D contact structure for a FinFET.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M LUKE whose telephone number is (571)270-1569. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on (571) 272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL LUKE/Primary Examiner, Art Unit 2896